Title: General Orders, 10 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday April 10th 1780
            Parole Whereas—  C. Signs Why—When.
          
          The President and Members of the General Court Martial of which Brigadier General Hand is President are to exercise their respective duties in the line of the army during the adjournment of the Court.
          
          The Commander in Chief having been informed that many suspicious persons are frequently seen lurking in & about camp, directs that officers in general, and more particularly those of the guards, will take up and examine all strangers who are found in camp or in the vicinity and if they have not passes or other credentials from proper authority will send them to the officers of the day for more particular examination, who will either dismiss or confine them as circumstances may require—The importance of suppressing Spies demands the strictest attention.
        